Citation Nr: 0001317	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-19 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for large cell carcinoma of 
the lung due to tobacco use.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from November 1950 to 
November 1952.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.



FINDINGS OF FACT

1.  The appellant filed a claim for service connection for 
large cell carcinoma of the lung due to tobacco use in July 
1998.

2.  The appellant's large cell carcinoma of the lung was 
first manifested over three decades after separation from 
service and the claim for service connection is not 
plausible.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for large cell 
carcinoma of the lung due to tobacco use is precluded by law.  
38 U.S.C.A. § 1103 (Supp. 1999).

2.  The claim for service connection for large cell carcinoma 
of the lung is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evidence of record indicates that the appellant was 
diagnosed with and treated for large cell carcinoma of the 
lung in 1989.  VA medical records indicate that he was 
hospitalized in August 1989 with a history of abnormal chest 
x-ray and 10-15 pound weight loss.  Biopsy showed squamous 
cell carcinoma of the lung and he underwent a left 
thoracotomy and pneumonectomy.  There is no indication in the 
medical evidence of record, to include the service medical 
records, that the lung cancer was manifested at an earlier 
date.  

In July 1998, the appellant filed a claim for service 
connection for lung cancer due to inservice tobacco use.  
There is no indication in the evidence of record that the 
appellant filed a claim, formal or informal, for service 
connection for lung cancer prior to July 1998.

The Board notes that recent congressional legislation 
prohibits service connection for diseases attributable to 
tobacco use during active service.  112 Stat. 685, 865-66 
(1998) (codified at 38 U.S.C.A. § 1103).  This legislation 
pertains to claims filed after June 9, 1998 and, thus, is 
applicable to the case at hand.  Therefore, in order to 
establish service connection for lung cancer, the appellant 
must show that lung cancer was incurred or aggravated during 
service or within the requisite presumptive period.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131; 38 C.F.R. § 3.303, 3.307, 
3.309. 

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a).  In order 
for a claim to be well-grounded, there must be: (1) medical 
evidence of a disability; (2) lay or medical evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus, or link, between the 
inservice disease or injury and the disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Alternatively, the 
second and third Caluza elements may be satisfied by evidence 
of continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet.App. 488, 495 (1997) (Construing 38 C.F.R. § 3.303(b)).  
Also, in the case of a disease only, service connection may 
be established by (1) evidence of the existence of a chronic 
disease in service or of a disease, eligible for presumptive 
service connection pursuant to statute or regulation, during 
the applicable presumption period, and (2) present disability 
from it.  Id.

In the case at hand, there is no indication in the evidence 
of record that the appellant's lung cancer was shown in 
service or within the requisite one year presumptive period.  
His lung cancer was not shown until over three decades after 
separation from service.  Thus, the claim for service 
connection on a direct or presumptive basis is not well 
grounded.  Further, service connection cannot be established 
for lung cancer based on tobacco use as it is precluded by 
law.  Therefore, the claim must be denied.


ORDER

Entitlement to service connection for large cell carcinoma of 
the lung is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

